Citation Nr: 0711365	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  99-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine and lumbar spine.

2.  Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO). 

These claims have been before the Board previously, which 
procedural history was described in a June 2005 Board 
decision and will not be repeated here.  In the June 2005 
decision, the Board, in pertinent part, denied claims for 
entitlement to service connection for arteriosclerotic heart 
disease with hypertension and service connection for 
arthritis of the thoracic spine and arthritis of the lumbar 
spine.  The veteran appealed the denials to the United States 
Court of Appeals for Veterans Claims (Court).  

In November 2006, the veteran and the Secretary of VA 
(parties) filed a "Joint Motion for Partial Remand" to 
vacate the Board decision as to these issues and remand it 
for additional development and adjudicative action.  The 
parties agreed that claims for entitlement to a compensable 
evaluation for bilateral hearing loss and entitlement to 
service connection for arthritis of the upper extremities 
were abandoned.

As to the claim for service connection for arteriosclerotic 
heart disease with hypertension, the parties determined that 
the Board had failed to ensure compliance with its October 
2003 remand wherein the Board had requested that the examiner 
offer an opinion as to the etiology of any current heart 
disability, citing to Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, it noted that the examiner had 
diagnosed the veteran with aortic stenosis but failed to 
provide an opinion regarding the etiology of this diagnosis.  

As to the claim for service connection for arthritis of the 
thoracic spine and lumbar spine, the parties stated that the 
Board had failed to provide adequate reasons and bases as to 
the probative value of the May 2004 medical opinion as 
required by 38 U.S.C.A. § 7104(d)(1) (West 2002).  The Court 
granted the motion the following month.  The case has been 
returned to the Board for further appellate review. 

In May 2007, the veteran submitted additional evidence 
directly to the Board along with a waiver of initial 
consideration of this evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2006).  Therefore, 
the Board may consider this evidence in the first instance.

The issue entitlement to service connection for a heart 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
arthritis of the thoracic spine and lumbar spine are 
attributable to service, to include manifestations of such to 
a compensable degree within one year following discharge from 
service, or to a service-connected disability.


CONCLUSION OF LAW

Arthritis of the thoracic spine and lumbar spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service nor is it due to, the result 
of, or aggravated by residuals of cervical arthritis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006); Allen 
v. Brown, 7 Vet. App. 439 (1995).
REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in September 2001 and April 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  The letter, however, did not inform the veteran 
of how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.  The Board finds that the veteran has not 
been prejudiced by such for two reasons.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the veteran is service 
connected for several disabilities and thus he is aware that 
a disability evaluation and effective date are assigned once 
service connection is awarded.  Second, since the Board 
concludes below that the preponderance of the evidence is 
against the claims for service connection for arthritis of 
the thoracic spine and lumbar spine, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

The record reflects that VA has made reasonable efforts to 
obtain relevant records.  For example, it has obtained the VA 
treatment records and private medical records identified by 
the veteran.  The veteran has submitted medical records as 
well.  VA also provided the veteran with examinations in 
connection with his claims.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran alleges that the arthritis in his cervical spine 
has moved down into his thoracic and lumbar spine causing him 
extreme pain and limited movement.  The veteran is service 
connected for arthritis of the cervical spine, which is 
30 percent disabling.  It has been rated as traumatic 
arthritis with limitation of motion.  Review of the service 
medical records reveals complaints of neck pain after 
sneezing.  Disc pathology was found to have been the result 
of the pain.  Subsequently, this apparently turned into 
arthritic changes in the cervical spine, for which service 
connection has been granted.

At a December 1998 RO hearing, the veteran testified that his 
problems started in his neck and gradually went down further 
on his spine.  He stated he thought it was arthritis causing 
the discomfort in these areas.  The veteran noted he had not 
been told by a physician what was causing his pain.  The 
veteran's representative indicated he would be asking the 
veteran's treating physician about a possible relationship 
between the cervical spine and the thoracic and lumbar spine.  
The veteran stated he felt he had these problems while in 
service-that he had pain in those areas at that time.  He 
testified he did not remember being diagnosed with arthritis 
other than his neck area while in service.  The veteran 
asserted he felt the arthritis had gradually spread beyond 
his cervical spine region, which he stated he felt was 
treated soon after his discharge from service.  

At the June 2002 hearing before the undersigned, the veteran 
testified he had difficulty with his grip because of 
arthritis in his hand.  He noted he wore wrist splints to 
bed.  The veteran stated he remembered being treated for pain 
in his wrists and hands while in service.  He testified he 
currently had pain all the way down his spine and into his 
arms, to include numbness and tingling in his fingers.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of service connection for arthritis of the thoracic 
spine and lumbar spine on either a direct basis or as 
secondary to the service-connected residuals of cervical 
arthritis.  The veteran has not reported having sustained an 
injury to his thoracic spine or lumbar spine during service.  
Rather, he alleges he felt pain in those areas in service and 
he believes that the osteoarthritis in his cervical spine has 
caused the arthritis in his thoracic and lumbar spine.  

The service medical records are silent for treatment for or a 
diagnosis of arthritis of the thoracic spine or the lumbar 
spine.  The service medical records, however, clearly show 
that the veteran was diagnosed with arthritis and disc 
pathology of the cervical spine.  There is a lack of evidence 
of a finding that the veteran had a disease or injury 
associated with the thoracic spine and lumbar spine while in 
service.  He did have the cervical disc injury following a 
sneeze in service.

A March 1972 VA examination report shows that x-rays taken of 
the lumbar spine were normal.  X-rays taken of the thoracic 
and lumbar spine in August 1975 showed no significant 
radiographic abnormalities.  Such is evidence against a 
finding that manifestations of arthritis to a compensable 
degree in the thoracic and lumbar spine were shown within one 
year following the veteran's discharge from service.  In 
fact, the first showing of degenerative changes in the 
thoracic spine is in December 1982, when x-rays taken of the 
chest showed degenerative changes throughout the thoracic 
spine.  VA x-rays taken in August 1996 showed arthritis in 
the lumbar spine.  X-rays taken of the thoracic spine showed 
diffuse idiopathic skeletal hyperostosis.  

Thus, the first showing of arthritis of the thoracic spine 
was in 1982 and the first showing of arthritis in the lumbar 
spine was in 1996-which is many years after the veteran's 
discharge from service.  Therefore, there is a lack of 
evidence of in-service disease or injury, manifestations of 
arthritis in the thoracic spine or lumbar spine to a 
compensable degree within one year of discharge from service, 
and evidence of continuity of symptomatology between service 
and the first showing of arthritis in the thoracic and lumbar 
spine.  Such is evidence against the veteran's claims on a 
primary or presumptive basis.

No medical professional has specifically attributed the post 
service diagnoses of arthritis to service or the service-
connected residuals of cervical arthritis.  Rather, there are 
two medical opinions that touch on the issue of a 
relationship between the post service diagnoses of arthritis 
and the veteran's service and/or service-connected 
disability.  First, in a December 1998 letter from a private 
physician, Dr. RS, he stated he had reviewed "several 
pages" of the veteran's records related to cervical disc 
disease and that it was "possible that the degenerative 
changes in the other parts of the entire spine including the 
cervical spine were first manifested by the degenerative 
changes in the cerv[]ical spine."  Second, in a May 2004 VA 
examination report, the examiner diagnosed the veteran with 
osteoarthritis, diffuse idiopathic skeletal hyperostosis 
(DISH), and osteoporosis of the thoracic and lumbosacral 
spine and osteoarthritis of the shoulders, elbows, wrists, 
and hands.  He concluded, "Without resorting to speculation, 
there is insufficient clinical evidence to relate the 
veteran's widespread osteoarthritis, DISH, and osteoporosis 
to either his service-connected cervical spine condition or 
to complaints of joint pain while on active military duty."  

The veteran has argued that the Board failed to apply the 
benefit-of-the-doubt rule to the facts in his case.  He 
states that these two medical opinions are in "relative 
equipoise" in that "one says that it is possible that the 
veteran's current disabilities are related to service" and 
the "other says that it is not possible to say whether they 
are related to service without resorting to speculation."  
The veteran concludes that he should be awarded service 
connection by applying the benefit of the doubt.  See 
38 C.F.R. § 3.102. 

The Board disagrees with the veteran's assessment of the 
medical opinions and his argument that he warrants the 
benefit of the doubt.  The mere fact that two examiners 
discuss the realm of possibility of a relationship between 
the veteran's current disabilities and service or a service-
connected disability does not establish positive evidence.  
Here, a private physician did not state that there was 
evidence of a relationship between the current disabilities 
and the veteran's service-connected disability, but rather 
that there could be a relationship between the two.  The 
Court has held that a medical statement using such terms as 
"possible" and "could have," without supporting clinical 
data or other rationale, is too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Here, Dr. RS provided no rationale for his opinion.  The VA 
physician did not establish either a positive opinion or a 
negative opinion; rather, he stated that there was 
insufficient clinical evidence to make a determination of a 
relationship between the current disabilities and both the 
veteran's service and the service-connected cervical spine 
disability.  

What the medical opinions establish, at best, is speculation, 
as opposed to positive evidence.  Under these circumstances, 
the provisions of 38 C.F.R. § 3.102 would not apply.  Id.  
("By reasonable doubt is meant one which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility." (Emphasis added.)).

Again, the private physician's opinion is too speculative to 
be positive evidence of a nexus between arthritis of the 
thoracic and lumbar spine and the service-connected 
disability.  See Bloom, 12 Vet. App. at 187.  The VA 
physician's opinion indicates that he could not establish a 
nexus between the current disabilities and the veteran's 
service or his service-connected cervical spine disability 
based on the clinical evidence of record.  The VA physician 
made clear that he had reviewed the evidence of record as 
demonstrated by his rather detailed description in the 
examination report of the evidence in the claims file.  The 
private physician, however, merely stated he had "reviewed 
several pages of records . . . related to [the veteran's] 
cervical disc disease."  Both physicians failed to provide a 
positive opinion regarding the current diagnoses of arthritis 
in the thoracic and lumbar spine and service or a service-
connected disability.  While the veteran has contended that 
these disabilities are somehow due to service or a service-
connected disability, as a layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Therefore, service connection for arthritis of the thoracic 
and lumbar spine is denied, as the preponderance of the 
evidence is against a finding that there exists a 
relationship between the current disabilities and service or 
a service-connected disability.

In a March 2007 letter, the veteran argued that the joint 
motion required that both claims be remanded back to the RO 
for the purposes of obtaining the necessary medical nexus 
opinion.  Based upon the Board's reading of the joint motion, 
only the claim for service connection for a heart disability 
was to be remanded to comply with Stegall, supra.  See Joint 
Motion for Partial Remand, pages 2-3.  As to the claims for 
service connection for arthritis of the thoracic spine and 
lumbar spine, the parties agreed that "remand is necessary 
for the Board to provide adequate reasons and bases with 
regard to the probative value of the May 2004 medical 
opinion."  Id. at page 5.  The Board has explained above why 
it finds that neither the December 1998 private medical 
opinion nor the May 2004 VA medical opinion support the 
veteran's claims for service connection for arthritis of the 
thoracic spine and lumbar spine.  

Accordingly, the Board finds the preponderance of the 
evidence is against the claims of entitlement to service 
connection for arthritis of the thoracic spine and lumbar 
spine both on a direct basis and as secondary to the service-
connected cervical spine disability, and the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for arthritis of the thoracic spine and 
lumbar spine is denied.


REMAND

As noted in the Introduction, the parties determined that the 
claim for service connection for a heart disability was 
improperly decided on the merits in the June 2005 decision 
because of the Board's failure to ensure compliance with its 
October 2003 remand.  In the October 2003 remand, the Board 
had requested the following:

Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a comprehensive cardiovascular 
examination.  Send the claims folder to 
the examiner for review, and request that 
he/she indicate such review has been 
undertaken.  All indicated tests and 
studies must be conducted.  The examiner 
should be asked to offer an opinion as to 
what cardiovascular disorders, if any, 
the veteran has.  The examiner should 
offer an opinion as to whether it [is at] 
least as likely as not that any heart 
condition from which the veteran 
currently suffers, to include 
arteriosclerotic heart disease with 
hypertension, was incurred in, or 
aggravated by, service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth. 

In the May 2004 VA examination report, the examiner 
determined that the veteran had aortic stenosis manifested by 
typical murmur, which was based upon the current examination 
and a 1999 ultrasound examination "without evidence of 
previous findings for aortic stenosis while the veteran was 
on active duty."  The parties determined that the examiner 
"did not offer any medical opinion as to whether this 
condition was incurred in or aggravated by" the veteran's 
military service.  See Joint Motion for Partial Remand, page 
3.  

Accordingly, in compliance with the Joint Motion for Partial 
Remand and the Court's order, the case is REMANDED for the 
following action:

1.  The RO/AMC should send the case back 
to either JEH, MD, or SO, MD, who had 
participated in the May 2004 examination 
and medical opinion, and ask him review 
the record again and opine as to whether 
it is as likely as not (e.g., a 
50 percent or greater probability) that 
aortic stenosis manifested by typical 
murmur was incurred in or aggravated by 
the veteran's service.  Any opinion 
expressed should be accompanied by a 
rationale with evidence in the claims 
file and/or sound medical principles.

2.  If, however, neither of those 
examiners is available, the RO/AMC should 
make arrangements with similarly situated 
physicians at the appropriate VA medical 
facility an opinion to be entered.  If it 
is determined that a new examination is 
needed, RO/AMC should arrange for the 
veteran to be afforded a comprehensive 
cardiovascular examination.  Send the 
claims folder to the examiner for review, 
and request that he/she indicate such 
review has been undertaken.  All 
indicated tests and studies must be 
conducted.  The examiner should be asked 
to offer an opinion as to what 
cardiovascular disorders, if any, the 
veteran has.  The examiner should offer 
an opinion as to whether it is as likely 
as not (e.g., a 50 percent or greater 
probability) that any heart condition 
from which the veteran currently suffers, 
to include arteriosclerotic heart disease 
with hypertension, and the aortic 
stenosis with murmur was incurred in, or 
aggravated by, service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth. 

3.  The issue of entitlement to service 
connection for a heart disability should 
then be readjudicated based on the 
evidence on file.  If the benefit sought 
on appeal remains denied, furnish the 
veteran and his representative with a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


